Citation Nr: 0118825	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1978 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio, which increased the rating 
assigned to lumbosacral disability from 10 to 20 percent, 
effective July 13, 1998; the RO denied an evaluation in 
excess of 20 percent.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In pertinent part, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and will notify the claimant and his 
representative of any evidence or information not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

By way of history, the veteran is in receipt of a 20 percent 
evaluation for disability of the lumbosacral spine, assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000) 
[intervertebral disc disease].  The veteran claims that the 
manifestations of this disability include muscle spasm, 
motion limitation, radiating pain, numbness, and tingling.  
He claims an inability to work during flare-ups and contends 
that he experiences little symptom relief.

The veteran's most recent VA examination to determine the 
severity of his service-connected low back disability was 
performed in August 1998.  The report of that examination 
does not provide an adequate assessment of the functional 
impairment due to the service-connected disability, to 
include functional impairment due to pain and weakness, and 
functional impairment on repeated use and during flare ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).  Moreover, the neurological 
findings on the examination are not adequate for rating 
purposes, and the examiner did not provide an opinion 
concerning the impact of the disability on the veteran's 
ability to work. 

Thus, the RO scheduled the veteran for a VA examination in 
November 1999 to obtain contemporary examination findings.  
Notice was sent to the veteran's address of record.  He 
failed to report and provided no explanation as to cause.  VA 
regulations provide that when a claimant fails to report for 
an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).  However, the veteran has not been advised of the 
above consequences.

Moreover, during his August 1999 hearing at the RO, the 
veteran testified that he was seeking Social Security 
Administration (SSA) benefits.  The claims file does not 
contain SSA records or any decision by the SSA.  VA's duty to 
assist includes obtaining an SSA decision and supporting 
medical records pertinent to a VA claim.  Clarkson v. Brown, 
4 Vet. App. 565, 567-68 (1993); see Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) (pursuant to duty to assist, VA must 
seek to obtain all pertinent records, including SSA records, 
of which it is put on notice).

Based on the above, the Board is of the opinion that remand 
is warranted to ensure all pertinent evidence is associated 
with the record and to afford the veteran another opportunity 
to report for needed examinations.

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain copies of all indicated 
records not already part of the claims 
folder.  In any case, the RO should 
ensure all pertinent VA treatment and 
evaluation records are associated with 
the claims file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The RO should obtain from the SSA any 
decision it has rendered on the veteran's 
benefits claim and the records utilized 
in its determination.  A response, 
negative or positive, should be 
associated with the claims file.

4.  After the above has been 
accomplished, to the extent possible, the 
RO should schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected low back 
disability.  The examiner must review the 
entire claims folder, to include evidence 
received in connection with the above 
requests, before completing the 
examination report.  Any indicated 
testing, including range of motion 
studies in degrees, should be performed.  

The examiner should define normal ranges 
of motions for the lumbosacral spine.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should specifically indicate 
any reflex abnormalities, muscle spasm or 
other neurological findings indicative of 
disc disease of the veteran's lumbosacral 
spine.  Any functional impairment of the 
lower extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any attacks of sciatic neuropathy. 

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO; however, the veteran is advised 
that the examination requested in this remand is necessary to 
evaluate his claim, and that a failure to report for a 
scheduled examination, without good cause, could result in 
the denial of the claim.  38 C.F.R. § 3.655(b).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 





38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


